Hill, O. J.
1. The exceptions to the judgment overruling the demurrer to the petition were not referred to in the argument or brief of counsel for the plaintiff* in error, and are therefore treated as abandoned.
2. It is well settled that the right of ingress and egress to and from a house abutting on a street of a city is a property right which can not he damaged or taken away from the owner, without just and adequate compensation; and where a municipality, in the exercise of its power to grade or improve the streets, destroys or impairs this right of egress and ingress, an action for damages will lie. Mayor and Council of Macon v. Wing, 113 Ga. 90 (38 S. E. 392); City of Atlanta v, Green, 67 Ga. 386; Pause v. Atlanta, 98 Ga. 92, 101 (26 S. E. 489, 58 Am. St. R. 290).
3. The verdict in this case is not so excessive as- to warrant the interference of this court on that ground. Civil Code (1910), § 4399.
4. Where no error of law is complained of as committed in the trial of a case, and there is some evidence to support the verdict, this court will decline to reverse the judgment refusing a new trial, not primarily because the trial judge approved the .verdict, but because it has no jurisdiction to interfere with the finding of the jury on the facts.
5. No error of law is complained of, and the evidence was in conflict as to the controlling issues of fact. Judgment affirmed.